Title: Benjamin Harrison to Virginia Delegates, 12 July 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
In Council July 12th. 1783.
I had not the pleasure of your usual favor by the last post the reason of which I expect was explain’d by a proclamation of your President for the removal of Congress to Prince Town, a step that has given general Satisfaction here, indeed I think nothing could justify your staying so long after the various insults you have received but the Advantages derived from the Bank during the war. In my last I forwarded to you the invitation of our Assembly to this State and then promised to send by this Post the Determination of those who are to be affected if Williamsburg should be the Place fixed on respecting the Jurisdiction they were willing to give to Congress, I now fulfil my Promise as far as it rested with me, tho’ you will collect nothing from it, but that we are still jealous of our Liberty and are unwilling to give up any part of it even to Congress, however when your desires on the Subject are made known which I wish to be as speedily as possible I doubt not but they will by their Moderation remove the Apprehensions the Inhabitants of the District may be under of a loss of any part of their Liberty, and perhaps quiet some of the grave ones, on the score of the Luxury your Attendants will probably introduce. You have also two Depositions proving the illbehavior of a French Officer who was prize Master to the Brig Lord Cornwallis taken by the rode Island fleet and sent here, respecting some Cannon and Military Stores carried off by him, if you think they or their value can be recovered you’l please to take the necessary steps for doing it, but if it will be attended with Trouble or give uneasiness I by no means press it on you, it being of too trifling a Nature to bring on any serious Altercation.
A report prevails here said to come from Philadelphia that our worthy General is become so unpopular in his Army that no Officer will dine with him, the report is so improbable that I give no Credit to it yet I am anxious to hear from you on the Subject, and also to know in what state the definitive Treaty is, and what now obstructs the signing of it.
I am with respect Gent. Yrs &c.
B. H.
